DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ventilation gap (claim 10), the latching connection (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites “the blocking element can be fixed by means of a fixing device” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 9, 15, 17-20, the phrase "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 10 and 18, the markush claims require a list of alternatively usable members, referred to as markush groups. The markush groups made use of in these claims are improper as they do not contain language to make all members alternatively useable, specifically switching between the terms “or” and “and”. See MPEP 2117. 

Regarding claim 2, recites the position of the blocking element as “on” the actuating arm or actuating lever. This contradicts claim 1 which recites that the blocking element is between the actuating lever or arm and housing.
Regarding claims 4 and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, recites the position of the blocking element as “on” the actuating lever, arm, or housing. This contradicts claim 1 which recites that the blocking element is between the actuating lever or arm and housing.
	Claims 1, 10 and 18, the alternative recitation of the actuating arm and actuating lever contradicts the specification (Figure 1, actuating lever 21, actuating arm 22) which indicates that the actuating lever is a portion of the actuating arm and therefore if the lever is present the arm must also be present. 
Claim 11 recites the limitation "operating lever" in line 2.  The antecedent basis of this claim is confusing as it is unclear if this is the actuating lever referred to in claim 10.
Regarding claims 11 and 16, the phrase "designed to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 9 and 15, Claim limitations “fixing device” (claim 9) and “latching connection…latching elements” (claim 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification does recite fixing device it does not provide the necessary disclosure to understand the structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3, 5, 7-8, 12, 14, 16 depend from the claims above and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada (US 4558821 A).
Claim 1, Tada discloses wherein at least one of the actuating lever or actuating arm (22, 126; Figure 6, 14, 19 and 20; Col 8, lines 5 to 63) can be secured against actuation by a movable blocking element (64, 66, 178, 180, 182), wherein the blocking element can be arranged between the actuating lever or actuating arm and a housing (16) of the dispensing device and is designed for blocking the actuating lever or actuating arm against undesired actuation, and
the actuating arm can be secured against undesired actuation (Figure 6, 14, 19, 20) at least one of by folding down and on a dispensing head of the dispensing device in a securing position, and 
the actuating lever or actuating arm (22, 126) can be secured against actuation in a securing position (Figure 6, 14, 19, 20) and an outlet opening of the dispensing device can be closed (48, 140).

Claim 2, Tada discloses wherein the blocking element (64, 180) is movably (66, 178) arranged on the actuating lever or actuating arm.

Claim 3, Tada discloses wherein the blocking element can be swiveled (66, 178) relative to the actuating lever or actuating arm.

Claim 4, Tada discloses wherein the blocking element is foldable (66, 178)

Claim 5, Tada discloses wherein the blocking element is flexible and elastic (66, 178).

Claim 6, Tada discloses the blocking element is arranged on the actuating lever or actuating arm or the housing by means of a flexible or hinged connecting piece (66, 178).

Claim 7, Tada discloses wherein the blocking element (66, 180) is at least one of compression-braced and under compressive stress in a blocking position (Figure 6, 14, 19-20).

Claim 8, Tada discloses wherein in a blocking position the actuating arm is held or blocked in a position swiveled away (FIG 6, 14, 19-20) from the housing (16) by means of the blocking element (66, 180).

Claim 9, Tada discloses wherein the blocking element can be fixed by means of a fixing device (175, 182 or 122, 124 or 64, 70 or 26, 12c) to least on the housing, the actuating lever, and the actuating arm.

Claim 18, Tada discloses wherein at least one of the actuating lever or actuating arm (22, 126; Figure 6, 14, 19 and 20; Col 8, lines 5 to 63) can be secured against actuation by a movable blocking dement (64, 66, 178, 180, 182), wherein the blocking element can be arranged between the actuating lever or actuating arm and a housing (16) of the dispensing device and is designed for blocking the actuating lever or actuating arm against undesired actuation, and 

the actuating lever or actuating arm (22, 126) can be secured against actuation in a securing position (Figure 6, 14, 19, 20) and an outlet opening of the dispensing device can be closed (48, 140).

Claims 19-20, Tada discloses wherein the actuating lever (22, 126) has a manually actuatable actuating arm (22, 126) and a lifting arm (182, 82) for driving the pumping device coupled thereto, wherein the actuating arm can be fixed to the lifting arm in a position of use.

Claim(s) 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiramani (US 5114052 A).
Claim 10, Tiramani discloses wherein the dispensing device (Figure 8 and 11) has a pumping device (130) with a flexible bellows (132) for conveying the fluid, wherein the pumping device has a base (138) connected to the bellows on the inlet side and having a supply channel (140, 112; Figure 8, 8A) for the fluid, 
wherein at least one of the dispensing device has an inlet valve (140) with a valve element for sealingly covering an end-side opening of the supply channel, the valve element being formed in one piece with the bellows and being held by one or more flexible arms of the bellows, and
the dispensing device has an actuating lever (120) for actuating the pumping device, the base having or forming an actuating surface (138) for the actuating lever, 

Claim 11, Tiramani discloses the operating lever (120) is designed to at least one of move the base axially and to compress the bellows (132; Figure 8, 11).

Claim 12, Tiramani discloses wherein the actuating lever (120, 124, 162a; Figure 8 and 11) is pivotably arranged or mounted on the dispensing device.

Claim 13, Tiramani discloses wherein the actuating lever (120) has a manually actuatable actuating arm (120) and a lifting arm (162) for driving the pumping device (130) coupled thereto.

Claim 14, Tiramani discloses wherein the actuating arm (120) is movably connected to the lifting arm (162) by a film hinge (24).

Claim 15, Tiramani discloses wherein the actuating arm (120) can be fixed to the lifting arm (162) in a position of use.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiramani as applied to claim 10 above, and further in view of Marcon (US 4506805 A).
Claim 16, Tiramani substantially discloses the apparatus as claimed above but is silent on a closure of at least one of the dispensing head and the outlet opening is designed to at least one of secure the actuating lever or actuating arm against actuation and to hold it in the securing position, at least in a closed position.
Marcon teaches a closure (10, 18, 26, 27; Figure 1, 4) of at least one of the dispensing head and the outlet opening is designed to at least one of secure the actuating lever or actuating arm against actuation and to hold it in the securing position, at least in a closed position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiramani with a closure as taught by Marcon in order to lock the trigger in the inoperative position which avoids any possibility of spraying of the liquid during transport.

Claim 17, Tiramani substantially discloses the apparatus as claimed above but is silent ones wherein the actuating lever or actuating arm can be secured in least one a 
Marcon teaches a closure (10, 18, 26, 27; Figure 1, 4) of at least one of the dispensing head and the outlet opening is designed to at least one of secure the actuating lever or actuating arm against actuation and to hold it in the securing position, at least in a closed position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiramani with a closure as taught by Marcon in order to lock the trigger in the inoperative position which avoids any possibility of spraying of the liquid during transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754